PER CURIAM:
Josh L. Kim appeals the district court’s order granting his motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006), and reducing his sentence to 180 months in pi'ison. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kim, No. 3:07-cr-00042-JRS-2 (E.D.Va. filed Jan. 22, 2009; entered Jan. 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.